Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome J. Brown appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no re*248versible error, Accordingly, we affirm for the reasons stated by the district court. See Brown v. Hoffman Co., No. 1:13—cv01364-LMB-TRJ (E.D. Va. filed Nov. 7, 2018; entered Nov. 15, 2013). We grant Brown leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.